IN THE SUPREME COURT OF THE STATE OF NEVADA


                     BOBBIE PRICE; SUZANNE LOVELY;                           No. 85198
                     AND BRADLEY BAILEY,
                                       Appellants,
                                   vs.                                       FILED
                     LOREN YOUNGMAN, AN
                                                                              NOV 1 0 2U22
                     INDIVIDUAL; EMMANUEL
                                                                                       srOWN
                     BARRIENTOS; AND BELEM CAZARES,                                    EME COURI

                                       Respondents.


                                          ORDER DISMISSING APPEAL

                                 This is a pro se appeal from a district court order granting a
                     motion for summary judgment in an action relating to real property. Eighth
                     Judicial District Court, Clark County; Christy L. Craig, Judge.
                                 Respondents    Emmanuel Barrientos and          Belem     Cazares

                     (hereinafter Barrientos) have filed a motion to dismiss this appeal.
                     Barrientos asserts that the challenged order is not appealable under NRAP
                     3 because their claims against Wayne Grimes and Tri-State Collection &
                     Foreclosure Services, LLC, remain pending.       It appears the challenged
                     order resolves the claims against Tri-State Collection & Foreclosure
                     Services where the order states that all interests of Tri-State Collection &
                     Foreclosure Services, LLC have been terminated as the result of the
                     foreclosure sale. However, it does not appear that the order resolves the
                     claims against Grimes. Accordingly, it does not appear that the order is
                     appealable as a final judgment under NRAP 3A(b)(1). See Lee v. GNLV
                     Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000) ("[A] final judgment is
                     one that disposes of all the issues presented in the case, and leaves nothing
                     for the future consideration of the court, except for post-judgment issues

SUPREME COURT
       OF
     NEVADA


(01 1947A ceW3r..,
                                                                              -CZ - 35-co 7-
                    such as attorney's fees and costs.").    And no other statute or court rule

                    appears to authorize an appeal from the challenged order. See Brown v.
                    MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) (this
                    court "may only consider appeals authorized by statute or court rule").
                    Accordingly, this court lacks jurisdiction and
                                ORDERS this appeal DISMISSED.1




                                                                                          Sr. J.
                    Pickering                                  Gi bons




                    cc:   Hon. Christy L. Craig, District Judge
                          Bobbie Price
                          Bradley Bailey
                          Suzanne Lovely
                          Loren Youngman
                          Law Offices of Michael F. Bohn, Ltd.
                          Eighth District Court Clerk




                          'Appellants may file a new notice of appeal once the district court
                    enters a final judgment resolving all claims asserted in the district court.

                         The Honorable Mark Gibbons, Senior Justice, participated in this
                    matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA
                                                         2
101 I947A